Citation Nr: 0942459	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-31 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to reimbursement or payment of private medical 
care expenses incurred on April 16, 2007 and April 17, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in May 2007 and 
August 2007 by the Department of Veterans Affairs (VA) 
Medical Center in Huntington, West Virginia.

In his October 2007 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  In May 2009, the Veteran withdrew 
his request for such hearing.  As no further communication 
from the Veteran with regard to a hearing has been received, 
the Board considers his request for a hearing to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1. Service connection is not in effect for any disability.

2. The Veteran received medical care at Pikesville Medical 
Center from April 16, 2007 to April 17, 2007.

3. At the time of the private medical care, the Veteran had 
coverage under a health-plan contract for payment or 
reimbursement of expenses incurred secondary to such care. 


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical 
care expenses incurred on April 16, 2007 and April 17, 2007 
have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) eliminated the concept of a well- grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009)).

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case, the facts are not in dispute.  As 
discussed below, resolution of the Veteran's appeal is wholly 
dependent on interpretation of the relevant VA statutes and 
regulations, and their application to the facts already of 
record.  In this particular case, the facts that serve as the 
basis of the denial of the claim are incontrovertible.  Thus, 
as no reasonable possibility exists that any further factual 
development would assist in substantiating the claim, any 
deficiencies of VCAA notice or assistance, if they exist are 
rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  Moreover, 
because the claim is being denied as a matter of law, no 
further development under the VCAA is warranted.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that 
the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of 
law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
the operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).

II. Analysis

On April 16, 2007, the Veteran was admitted to the Pikesville 
Medical Center (hereinafter Pikesville) for appendicitis.  
The Veteran requests reimbursement for the cost of this 
treatment.  

The Veteran is not service-connected for any disabilities.  
Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility under the following circumstances:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009); see also Veterans Millennium 
Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 
1553 (1999); 38 U.S.C.A. § 1725.

A report of telephone contact from the VA medical center 
(VAMC) in Huntington, West Virginia shows that the VAMC was 
contacted by the Pikesville Medical Center on April 16, 2007 
and that the VAMC informed the Pikesville staff that the 
Veteran would be better served by remaining at Pikesville for 
surgery and treatment.  The Huntington VAMC was noted to be 
hours away.  The Veteran has also submitted several personal 
statements arguing that his treatment at Pikesville was 
authorized by VA, and therefore, that the treatment should be 
reimbursed by VA.  

However, the Veteran's claim does not turn on whether or not 
the Veteran's care at Pikesville was authorized.  In fact, 
given the limited facts above, the Board finds that the 
Veteran's claim meets criteria (a), (b), and (c); that is, 
Pikesville was an emergency care facility, a delay in 
treatment for appendicitis would have been hazardous to the 
Veteran's health, and a VA facility was not reasonably 
available.  Further, given the fact that the Veteran appears 
to have been discharged the next day, the Board sees no 
opportunity for transfer to a VA facility after the initial 
emergency, satisfying criterion (d).  Additionally, the 
Veteran is liable to Pikesville for the cost of his care, 
satisfying criterion (f).  Criteria (h) and (i) are not 
applicable to this claim. 

Nevertheless, all criteria under 38 U.S.C.A. § 17.1002 must 
be satisfied for reimbursement to be authorized.  In this 
case, the record does not show that either criterion (e) or 
(g) has been met.  There are no VA treatment records in the 
claims file, and the Veteran has not reported that he 
receives VA treatment.  Thus, it is not evident that the 
Veteran was enrolled in the VA health care system and had 
received VA treatment within the 24 months prior to April 
2007.  

More importantly, even assuming that the Veteran is enrolled 
in the VA health care system and received VA treatment during 
the requisite time frame, the record shows that the Veteran 
was in receipt of Medicare benefits at the time of treatment 
and that significant portions of the hospital bills in 
question have been paid by Medicare.  Thus, the medical care 
in question was covered under a health-plan contract.  Based 
on these facts, the criteria for reimbursement of emergency 
care of nonservice-connected disabilities have not been met.  
Accordingly, the Veteran's claim must be denied.  


ORDER

Reimbursement or payment of private medical care expenses 
incurred on April 16, 2007 and April 17, 2007 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


